Citation Nr: 1423363	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether it was appropriate to discontinue the Veteran's service-connected disability compensation benefits from January 29, 2009 to November 25, 2009 due to his fugitive felon status.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to April 1993.  This appeal to the Board of Veterans' Affairs (Board) is from a January 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, the Veteran requested a hearing; however, he subsequently withdrew this request.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  


FINDING OF FACT

The evidence does not reflect that the Veteran was either fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, or that he was violating a condition of probation or parole imposed for commission of a felony from January 29 to November 25, 2009.


CONCLUSION OF LAW

The Veteran was not a fugitive felon and the termination of his disability compensation was unwarranted.


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination with regard to the Veteran's claim, no further discussion of compliance with VA's duty to notify and assist is necessary.


Legal Criteria and Analysis

The Veteran contends that he was not attempting to evade an arrest warrant issued on January 29, 2009, and so, VA should never have terminated his benefits for fugitive felon status.  

At the time of the November 2009 notice letter from the RO informing him of the proposed withholding of his VA benefits, the Veteran was rated 20 percent disabled for his service-connected degenerative joint disease of the left and right knees, effective from October 31, 2008.

The RO was notified in 2009 by the VA Office of the Inspector General (VA OIG) that the Mecklenburg County Sheriff's Office in Charlotte, North Carolina had an outstanding warrant for the Veteran's arrest.  The charge was dangerous drugs, and the report states the warrant had been issued on January 29, 2009.  Accordingly, in November 2009, the RO notified the Veteran of the proposal to terminate his service-connected compensation benefits, retroactively from January 29, 2009 (the date of the issuance of that warrant), because he was classified as a fugitive felon under VA law and regulations.  Later that same month, and in response to the November 2009 notice letter from the RO, the Mecklenburg County District Attorney's office notified VA that the Veteran no longer had an active warrant for his arrest.  The release order was dated November 25, 2009.  Accordingly, the RO effectuated this retroactive termination of benefits in the January 2010 decision, but only for the period in which the warrant was active.  

A Veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  See 38 U.S.C.A. § 5313B.  The implementing regulation, 38 C.F.R. § 3.665(n), provides that compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.             38 C.F.R. § 3.665(n)(2).  The term "felony" includes a high misdemeanor under the laws of a State that characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Income or Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002 (December 2, 2002).  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id., quoting S. Rep. No. 107-86, at 17 (2001).  Clearly, Congress' intention was to deny fugitives the means to maintain themselves in that status.  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

In interpreting the statutory meaning of the SSA fugitive felon provision, a U.S. District Court held that "while § 1382(e)(4)(A) does not define 'fleeing to avoid prosecution,' the plain language of the statute does not permit the Commissioner's construction of 'fleeing to avoid prosecution' to be so broad as to include that a person is 'fleeing' 'merely because there is an outstanding warrant for his or her arrest.  In the criminal justice context, a fugitive flees from a jurisdiction in order to avoid detection or prosecution.... It is impossible to run away from prosecution or to prevent something from happening (i.e., from being prosecuted) if an individual does not know they are being prosecuted."  Reff v. Astrue, Slip Copy, 2008 WL 4277713, at *7, (D.Minn. 2008) (September 15, 2008).

Moreover, both the controlling statute and the regulation specifically include the intentional act of "fleeing to avoid prosecution" as a condition of finding fugitive felon status.  In December 2005, the Second Circuit Court of Appeals found that under that statute, in order for a person to be fleeing prosecution: "Thus there must be some evidence that the person knows his apprehension is sought.  The statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution."  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005) (suspension of SSA disability benefits requires finding that the claimant "fled or was fleeing from justice").  Further, a recent case from the Court of Appeals for Veterans Claims (Court), held that actual knowledge a warrant has been issued for a Veteran is irrelevant to determining whether the Veteran is a fugitive felon. Mountford v. Shinseki, No. 09-1759 (U.S. Vet. App. June 21, 2011)(discussing that the fact the Veteran was aware of the conditions of his probation prior to the issuance of the arrest warrant and was therefore found to be avoiding prosecution).

Further in this regard, the court in Reff stated that it is not requiring the [agency] to conduct its own 'mini- trial' to determine whether a claimant had the requisite intent to flee in order to avoid prosecution.  Instead, all the [agency] is required to do is follow its own regulation and determine whether a court has issued a finding that an individual has fled or was fleeing from justice.  In fact, the "regulation does not permit the agency to make a finding of flight; rather, it demands a court or other appropriate tribunal to have issued a warrant or order based on a finding of flight." Reff, Slip Copy, 2008 WL 4277713, at *9, citing Fowlkes, 432 F.3d at 97.

To engage in an intentional act of fleeing from prosecution, the Veteran would first have to know that he was facing prosecution.  Here, however, the record shows that the Veteran was enrolled in a VA inpatient rehabilitation program from November 4, 2008 to October 12, 2009.  Upon learning of the warrant, the Veteran turned himself in of his own volition and a release order was issued dated November 25, 2009.

Further, the Veteran contends that he received no notice of the warrant for his arrest.  In this regard, when the Mecklenburg County Sheriff's Office issued its warrant for his arrest in January 2009, the Veteran was still residing at the VA inpatient treatment facility in Ridgecrest, North Carolina.  The evidence shows that the indictment was mailed to an address in Salisbury, North Carolina.  

The Board notes that when the warrant was issued, the Veteran was residing at the treatment facility under his own name, receiving VA treatment, seeking VA benefits claims, and was totally unaware of the felony warrant that had been issued.  He continued to reside openly when VA informed him that he was a fugitive felon.  These do not appear to be the actions of one who has fled from justice, especially an outstanding warrant.  In further support of his contention that he was not avoiding prosecution, there is no evidence that the warrant was served on him personally, that it was mailed to the treatment facility in Ridgecrest, North Carolina, or that he was otherwise notified of the warrant prior to notification by the VA.  

The Board's finding that an individual must have at least some knowledge of prosecution before he can be found to be fleeing from such is consistent with the interpretation by several federal courts of the essentially identical SSA fugitive felon provision.  Here, there is no evidence the Veteran knew that his apprehension was sought.  See also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004), also finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute.  In both decisions, the district court found the SSA's interpretation that the mere presence of a warrant was sufficient to establish fugitive felon status was in contradiction to the underlying statute and regulations applicable to SSA benefits.

Moreover, the Court's decision in Mountford v. Shinseki, No. 09-1759 (U.S. Vet. App. June 21, 2011), is factually distinguishable from the situation being considered in this appeal.  In Mountford, the Veteran had violated the terms of his probation prior to the issuance of an arrest warrant and the Court determined 1) that an adjudication of guilt is not required under 38 U.S.C. § 5313B(b)(1)(B) for a Veteran to be considered a fugitive felon, and 2) that actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  The Court reasoned that the statutory language of § 5313B was clear and unambiguous in including the violation of a condition of probation as making one a fugitive felon. The Court, in rejecting the Veteran's argument that conviction for a felony was required for one to be considered a fugitive felon, reasoned that had Congress intended an adjudication of guilt to be necessary, the word "conviction" would have been used, mirroring the language of 38 U.S.C. § 5313B(b)(1)(A), rather than the word "commission."  In addressing the dissent's conclusion that the Veteran could not have been a fugitive felon because he was not aware that a warrant had been issued, the Court noted that nowhere in the statute or its legislative history was there the slightest suggestion that one must have knowledge of the warrant.  Rather, the plain language of the statute very simply defined "fugitive felon" as one who violates the conditions of probation.

Here, however, the Veteran was not just unaware of the issuing of the warrant and possibility of prosecution as a consequence, but also unaware he had received any notice that he was actually going to be prosecuted.  Without such notice, there can be no finding or even inference that he engaged in the intentional act of "fleeing from prosecution."  It also is quite significant in this regard that there is no indication that the January 2009 warrant was issued based on a finding of flight, nor was he then currently on probation or parole or violating the terms of such. Mountford v. Shinseki, No. 09-1759 (U.S. Vet. App. June 21, 2011); Reff, Slip Copy, 2008 WL 4277713, at *9, citing Fowlkes, 432 F.3d at 97.

The Board is not charged with determining whether the Veteran had engaged in criminal conduct, only whether he may be considered a "fugitive felon" under controlling statute and regulation.  His prompt response to notification of his outstanding warrant also does not reflect the intentional act of "flight from prosecution" necessary to establish fugitive felon status.  Consequently, he may not be considered to have been a fugitive felon under the controlling statute and regulation during the relevant time period at issue, from January 29, 2009 to November 25, 2009.  Thus, the termination of his VA compensation payments during that period was unwarranted, and his appeal is therefore granted.



ORDER

The Veteran was not a fugitive felon, and so, discontinuance of his VA service-connected disability compensation benefits was improper.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


